Title: To Thomas Jefferson from Pierre Charles L’Enfant, 12 March 1802
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas


            Sir
              City of washington march 12th 1802.
            Under the apprehension of Impropriety in the liberty I took of adressing you, in november ultmo., but remaining Ignorant whether resting as I Deed requested leave to rest on you for settlement of the business the subject of two repeated memorials to Congress be agreable to you:—the difficulties which this uncertainty set me under with regard to the Committee of claims to whom my memorials stand refered since the begining of this Congress (I having consequent to the wish Imparted to you and to the dependance I place in your goodness, beged the chairman of that Committee would delay their proceeding upon) forces on me the necessity to renew the sollicitation to you.
            from dispositions testified by my last address I promised to myself that such settlement as I feel entitled to wait from government, might have been effected in some other ways than through a Committee of claim, which (besides, that, I fear from their having once already reported against the memorial) truely to my mind made it a disgracefull reflection that a recompense merited should be made necessary to claim.
            of this however, sir, your Judgement best will determine, and I only advert to the Circumstance to Speak of my Embarrassment on the subject and how seeing the session of Congress fast approaching to its close now add disquietude to the apprehension of having mistaken in the manner of late request to you …. well persuaded nevertheless but you will excuse where the Intention was purely to prove my respect and esteem of your natural disposition:—encouraged by this hope I have here recalled to your mind all matters before stated— and beg you to believe that the request which I made to you appeared to me proper because more flatering to my ambition to obtain my prayer through your favour
            with great respect I have the honor to be sir—your Excellency most obedient and humble servant.
            P. Charles L’Enfant
            
              P.S. having per statement inclosed in the late address, adverted upon speculative abusive usage of my plans of the City of washington, as a further Convictive of the great loss these have caused to me—(however as yet I can not have answer to Enquiry made in london, to state positively the amount of sale of plan there) what I have recently gained of Information on the subject authorise me to pledge myself able in some time, if it were rendered necessary, to produce manifest but the best Copies from my originals and from documents obtained as I have represented, was printed at london—by subscribtion at three guineas the set of two maps which has in first Instance produced to the concerned £20000 sterling besides the proceed from severals secondary Editions
              a transaction which having been facilitated by measure here when at the same time I was reduced to a state worst than begary—and on other part the Commissionaires map, by saling here for 25 cents the copies has opperated a depreciation of the merite and value of my work. this is a matter I think proper to mention here as being made a particular point of the claim before the Committee—and which I hope your Justice will take in Considerations with those other matters as have forced upon me the necessity to pray for Indemnification and to renew here the sollicitation of your favour to an obtainment of the proper.
              with respct.
              P. Ch Lenft.
            
          